Citation Nr: 0702395	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-08 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 until 
September 1968.    

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

In April 2005, the veteran testified at a Travel Board 
hearing at the RO before the undersigned.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
PTSD has been productive of complaints of temper problems, 
anxiety, nightmares, flashbacks, and impaired sleep; 
objectively, the veteran had normal speech, no panic attacks, 
and no deficits in comprehension, memory, intelligence, or 
judgment, with a Global Assessment of Functioning (GAF) score 
indicating moderate symptoms upon VA examination.

2.  The veteran's only service-connected disability is PTSD, 
rated as 30 percent disabling.

3.  The veteran does meet the schedular criteria for TDIU.

4.  The evidence fails to show that PTSD causes marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. § 1155, 1502 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

The veteran is appealing the initial rating assignment as to 
his PTSD.  In this regard, because the July 2004 rating 
decision granted the veteran's claim of entitlement to 
service connection, such claim is now substantiated.  His 
filing of a notice of disagreement as to the July 2004 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The February 2005 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
rating PTSD (38 C.F.R. § 4.130, DC 941), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  A May 2005 SOC, under 
the heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant law for establishing 
entitlement to TDIU benefits.  The veteran was thus informed 
of what was needed not only to achieve the next-higher 
schedular rating, but also to obtain all schedular ratings 
above the 30 percent evaluation that the RO had assigned, as 
well as a TDIU evaluation.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve a higher rating for the service-connected disability 
at issue and a TDIU.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
Travel Board hearing at the RO.  The Board has carefully 
reviewed his statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.

The Board notes that the RO sent a letters in November 2003 
and June 2004 to the Ford Motor Company requesting additional 
information, but the record does not show a response to VA's 
requests.  Given Ford's failure to respond to the VA letters, 
it appears further development would serve no useful purpose 
and would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 



Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  

VA's Schedule for rating mental disorders reads, in pertinent 
part, as follows:

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  See also QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).

Analysis

I.  PTSD increased initial rating

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The veteran asserts that an initial evaluation in excess of 
30 percent is warranted for his service-connected PTSD.  
After reviewing the evidence of record, the Board finds that 
the veteran's disability picture is appropriately reflected 
by the 30 percent evaluation throughout the entirety of the 
rating period on appeal and that a higher rating is not 
warranted, as discussed below.

The competent evidence fails to reveal communication 
difficulties.  In fact, upon VA examination in May 2004, the 
veteran's speech was of normal tone and volume.  Although the 
veteran had a constricted affect, he had good eye-contact and 
was co-operative during the examination.  A September 2003 
private psychological evaluation noted the veteran as being 
co-operative and as having a good rapport with the examiners.  
With regard to weekly or more frequent panic attacks, neither 
the May 2004 nor the September 2003 examination reports noted 
any complaints of such attacks.  The veteran reported feeling 
anxious and overwhelmed in claustrophobic situations at the 
2004 VA examination.  Regarding comprehension skills, there 
is no evidence of any difficulty in understanding complex 
commands.  The veteran did make some mistakes in performing 
serial 7s as noted in the 2003 private examination.  There 
was no indication of intellectual deficit upon either VA or 
private examination.  Upon private examination in 2003, the 
veteran reported having difficulty concentrating.  With 
respect to recall, the 2004 VA examiner found the veteran's 
short- and long-term memory were intact.  During the 2003 
private examination, the veteran was able to remember 3 
objects after a short disruption.  The record fails to 
demonstrate impairment with regard to abstract thinking 
difficulties.  The VA examiner noted that the veteran's 
thought process was logical and sequential and that this 
judgment and insight were fair.

Regarding occupational functioning, the veteran has stated 
that his PTSD has made it difficult for him function at work.  
The psychological examination performed in September 2003 
noted that the veteran has had trouble dealing with authority 
at his job and that this has caused him employment problems 
over the years.  However, the Board finds that the evidence 
of record does not demonstrate that the veteran's PTSD 
symptomatology has limited his employability to the extent 
that the next-higher 50 percent evaluation would be 
appropriate.  Indeed, the May 2004 VA examination and private 
reports indicate that the veteran worked at Ford Motor 
Company for approximately 30 years before retiring in 1999 
after being discharged from the military in 1968.  The record 
does not indicate any firings due to his PSTD symptoms.  

The Board acknowledges that the veteran has some difficulty 
in establishing effective social relationships.  For example, 
the 2003 private psychological evaluation noted that the 
veteran had been married to the same woman since 1968.  
However, they divorced in 1979 for about a year and half and 
then remarried.  The veteran also stated that he was only 
close to his wife and that all of his friends are Vietnam 
Veterans.  The veteran, during his April 2005 hearing, 
testified that he does not socialize and that he just stays 
at home.  (Transcript "T" at 9.)  However, the Board finds 
that the overall weight of the evidence fails to reveal 
social impairment of such severity as to allow for a finding 
that his disability picture is more analogous to the next-
higher 50 percent rating under Diagnostic Code 9411.

The Board acknowledges the veteran's complaints and findings 
of record indicating his PTSD symptoms of nightmares, 
impaired sleep, flashbacks, irritability, anxiousness, and 
avoidance of crowds.  Additionally, the veteran has indicated 
difficulty in dealing with authority.  The Board also 
acknowledges the veteran's symptoms of exaggerated startle 
response and suspiciousness.  At the 2005 hearing, the 
veteran reported that he will "go off" on people for no 
reason.  (T. at 10.)  The veteran's spouse also testified as 
to the veteran's outbursts and heated arguments with others.  
(T. at 5-6.)  The Board notes that after VA examination in 
2004 the veteran had an Axis I diagnosis of depression, not 
otherwise specified.  The Board observes that above 
examination reports indicate no history of inpatient 
psychiatric care or hospitalizations.  Further, there is no 
history of either suicidal or homicidal ideation.  Rather, 
the record shows that veteran has denied suicidal and 
homicidal ideation.  The Board finds that the above symptoms 
have been appropriately reflected in the 30 percent 
evaluation currently in effect throughout the rating period 
on appeal.  Based on all of the foregoing, the veteran's PTSD 
symptoms have not led to a degree of social and occupational 
impairment commensurate with the next-higher 50 percent 
evaluation under the general rating schedule for mental 
disorders.

In determining that the veteran's PTSD is appropriately 
reflected by the current 30 percent evaluation, the Board 
further relies on a GAF score of 60 indicated upon VA 
examination conducted in May 2004.  The VA examiner opined 
that the veteran's PTSD symptoms are moderately affecting his 
daily activities as well as his social and occupational 
functioning.  The Board finds this GAF score to be highly 
probative because it was provided after the VA examiner 
reviewed the chart (claims) folder, interviewed the veteran, 
and conducted a complete psychological examination.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating 
that a factor for assessing the probative value of a medical 
opinion includes the thoroughness and detail of it).  As 
described above, a GAF score of 51 to 60 indicates the 
examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The Board finds 
that the PTSD symptoms demonstrated in the record are 
consistent with the assigned GAF score of 60.  The 2003 
private psychological examination noted a GAF score of 35, 
indicating more serious symptoms.  However, the Board finds 
that GAF score of 35 is not consistent with the evidence of 
record.  As described above, a GAF score of from 31 to 40 
indicates some impairment in reality testing or communication 
or major impairment in several areas, none of which are 
demonstrated by the evidence of record.  
Furthermore, there is no indication that the two private 
examiners reviewed the veteran's claims folder as a part of 
the 2003 examination.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993) (stating that the Board may discount medical 
opinions that amount to general conclusions based on history 
furnished by the veteran and that are unsupported by the 
clinical evidence).  For the reasons previously discussed, 
the Board finds that GAF score of 35 is found to be less 
probative than the score of 60 recording in May 2004.

In conclusion, the Board finds that the veteran's 30 percent 
disability rating for PTSD is appropriate over the entirety 
of the rating period on appeal.  The overwhelming majority of 
the criteria associated with the next-higher 50 percent 
evaluation for PTSD have not been demonstrated in the record.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Finally, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

II.  TDIU

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service- 
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

In a VA Form 21-8940, Veteran's Application For Increased 
Compensation Based on Unemployability, dated in August 2003, 
the veteran indicated that he last worked full time on 
October 1, 1999, that he had occupational experience as a 
factory worker, that he had worked for more than 30 years 
with his most recent employer, and that he had completed high 
school.  

In this case, the veteran is service connected for PTSD, 
rated as 30 percent disabling.  There are no other service- 
connected disabilities.  The veteran does not meet the 
schedular criteria pursuant to 38 C.F.R. § 4.16(a).  

Furthermore, factually the veteran is not unemployable due to 
service-connected disability.  The Board acknowledges that a 
private licensed psychologist, in September 2003, described 
the veteran's PTSD as severe, and noted difficulties with 
employment in the past.  Significantly, however, as outlined 
above, the veteran worked at Ford Motor Company for 
approximately 30 years after being discharged from the 
military in 1968, before retiring in 1999.  The record does 
not indicate any firings due to his PSTD symptoms.  Moreover, 
following review of the veteran's claims folder, and with 
specific reference to review of the September 2003 private 
licensed psychologist's opinion, the May 2004 VA examiner 
described the veteran's disorder as productive of no more 
than moderate occupational impairment.  The evidence reflects 
GAF scores that are inconsistent with an inability to engage 
in a substantially gainful employment.  

The veteran's own opinion is of little probative value and is 
far less convincing than the competent clinical evidence of 
record, as discussed above.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
entitlement to TDIU.  As such, the claim is denied.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.

A total rating for compensation purposes on the basis of 
individual unemployability is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


